Title: Certificate for John and Gabriella Brockenbrough, 29 June 1798
From: Jefferson, Thomas
To: 


          The bearers hereof Doctr. Brockenborough and mrs Gabriella Brockenborough his lady, proposing to visit Europe for the benefit of mrs Brockenborough’s health, I Thomas Jefferson hereby certify to all whom it may concern, that they are citizens of the commonwealth of Virginia in the United States of America, of distinction for their wealth, connections & respectability of character, & worthy the hospitality & protection of the laws, government & citizens of the countries they may  have occasion to visit; and as such they are recommended, with an assurance that the laws, government & citizens of the United states are in the habit of reciprocating to strangers the good offices which it is pleasing to them should be rendered to their fellow citizens travelling in foreign countries. Given under my hand and seal at Alexandria in Virginia this 29th. day of June 1798
          
            Th: Jefferson
          
        